 ARLAND PRINTING CO., INC.471ArlandPrintingCo., Inc.andNew York PaperCutters'andBookbinders'UnionNo.119,InternationalBrotherhoodofBookbinders,AFL-CIOArland Printing Co., Inc.andAnn Szostak. Cases29-CA-1638 and 29-CA-1639March 4, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn November 28, 1969, Trial Examiner GeorgeTuritz issued his Decision in the above-entitledconsolidated proceeding, finding thatRespondenthad engaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth intheattachedTrialExaminer'sDecision.He alsofound that Respondent had not engaged in otherunfair labor practices alleged in the consolidatedcomplaint.TheGeneralCounselfiledtimelyexceptions to the Trial Examiner's Decision with abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theDecision, the exceptions and the brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer, as modified herein.The General Counsel's only exceptions are to theTrialExaminer'sfailuretofindindependentviolations of Section 8(a)(1). The Trial Examinerfound that, immediately prior to the representationelectionofNovember 1, 1968, Respondent'ssecretary-treasurer,Eisenberg,approachedunitemployee Boar and stated that if the Union came in,Boar would be the first to go. Eisenberg asked Boarwhy he listened to the girls and said that eventuallyhe would get rid of them. Eisenberg said that if itwere a question of money, Boar should have cometo him. We do not agree with the Trial Examinerthat these remarks were not violative of the Act.The Trial Examiner concluded that Eisenberg'sremark to Boar that he would be the first to go wasa prediction of Union action rather than action bytheRespondent and not coercive, in view of theUnion's policy of classifying various jobs as male orfemale.However, while the Union may or may nothave such a policy, a matter not established by theevidence, there is nothing to indicate that such apolicywould have affectedBoar'semployment orthat it was mentioned at that time. Eisenberghimself at no time offered this explanation as adefense.Eisenberg'squestionaboutwhy Boarlistenedtothegirlsconstitutesunlawfulinterrogation concerning Boar's Union sentiments.This is particularly so in view of the TrialExaminer'sanalysisofEisenberg'sremarkasimplying that he, Eisenberg, considered the womenresponsible for bringing in the Union. In thiscontext, the statement of intention to "get rid of"the girls can only be construed as a threat toeliminate them because of their Union activities andamessage that a similar fate may befall otherUnion adherents. Finally, Eisenberg's remark that ifmoney were a problem,Boarshould have seen him,canonlybeviewed,inthetotalityof theconversation, as ,an unlawful inducement to refrainfromUnion activities by inviting Boar to dealdirectly with Respondent and by promise of benefitthat could be derived from such direct contact. TheBoard has held that such a promise could lead theemployee reasonably to understand that suchbenefits would be achieved without the interventionof a bargaining representative and therefore that theselectionofsucharepresentativewasanunnecessary expense and futile.'Accordingly, we hold that Respondent violatedSection 8(a)(1) of the Act when it threatened Boarwith possible discharge, coercively interrogated himabout his Union beliefs, and made promises ofbenefits, all to discourage his Union activities.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, Arland Printing Co.,Inc.,New Hyde Park, New York, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, with the following modifications:1.Delete the present paragraph 1(c) and insert thefollowing paragraphs 1(c) and 1(d):"(c)Discouragingmembership in New YorkPaper Cutters' and Bookbinders' Union No. 119,InternationalBrotherhoodofBookbinders,AFL-CIO, or any other labor organization, bythreatening employees with loss of employment orwages or other reprisals for engaging in protectedactivity,bycoercivelyinterrogatingemployeesconcerning their union activities, or by promisingfinancial and other benefits to employees if theyrefrain from supporting the union."(d) In any like or related manner interferingwith, restraining, or coercing its employees in the'CfViking of Minneapolis.Divisionof Telex Corporation,171NLRBNo7,Flomatic Corporation,147 NLRB 1304, 1305, enfd in relevant part347 F 2d 74 (C.A. 2)181NLRB No. 68 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercise of their rights guaranteed in Section 7 ofthe Act,except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of theAct, asmodifiedbytheLabor-ManagementReportingandDisclosureAct of 1959."2.InthenoticetotheTrialExaminer'sRecommendedOrderinsertthefollowingparagraphs after the first and second indentedparagraph:WE WILL NOTdiscourage you from becomingmembersofNew YorkPaperCutters'andBookbinders'UnionNo.119,-InternationalBrotherhood of Bookbinders,AFL-CIO, or anyother labor organization,by questioning youcoercively concerning union activities,threateningyou with discharge or other reprisals for suchactivities,or offering financial or other benefits toyou to induce you to refrain from union activities.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce you in theexercise of your rights guaranteed in Section 7 ofthe Act,except to the extent that such right maybeaffectedbyanagreementrequiringmembership in a labor organization as a conditionof employment as authorized in Section 8(a)(3) oftheAct,asmodifiedby the Labor-ManagementReporting and DisclosureAct of 1959.ITISHEREBY FURTHER ORDERED that thecomplaint herein be, and it hereby is, dismissedinsofar as it alleges violations of the Act not foundherein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner: Upon a charge filedbyNew YorkPaper Cutters'and Bookbinders' UnionNo. 119, International Brotherhood of Bookbinders,AFL-CIO ("theUnion"),inCase29-CA-1638 on April17,1969,and served on April 18,1969, upon ArlandPrintingCo., Inc. ("Respondent"and, at times, "theCompany"),and upon a charge filedon April21, 1969, inCase29-CA-1639 byAnn Szostak("Szostak")and servedthat day upon`Respondent,theGeneral Counsel of theNational Labor Relations Board("the Board"),throughtheRegional Director for Region 29, on June 30, 1969,issuedanOrder Consolidating Cases, Complaint andNotice of Hearing against Respondent.Respondent fileditsanswer to the Complaint in which it denied allallegations of unfair labor practices.A hearing was heldatBrooklyn,New York,on September 2 and3,1969,before the Trial Examiner named above.The GeneralCounseland the Union were represented by theirrespectivecounselatthehearing;Respondentwasrepresented by its secretary-treasurer.Upon the entire record and from his observation of thewitnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,Arland PrintingCo , Inc., is a New Yorkcorporationhavingitsprincipalofficeand place ofbusiness in theCity of New HydePark,State of NewYork,where it is engaged in the business of commercialjob printing and related services.In the course of itsoperations at itsNew HydePark plant Respondentannually purchases and causes to be transported and,delivered to said plant in interstate commerce directlyfrom States of the United States other than the State ofNew York,goods and materials valued at in excess of$50,000.Itisfound that Respondent is an employerengaged in commerce within the meaning of Section 2(2),(6)and(7)of theNational Labor Relations Act, asamended("the Act").II.THE LABOR ORGANIZATION INVOLVEDNew YorkPaper Cutters' and Bookbinders'Union No.119,InternationalBrotherhoodofBookbinders,AFL-CIO,isa labor organization within the meaning ofSection2(5) of the ActIII.THE UNFAIR LABOR PRACTICESaThe principal issues litigated at the hearing werewhetherRespondent terminated Szostak'semploymentdiscriminatorily and whether it violated Section 8(a)(5) ofthe Act by refusing to execute a certain contract which theUnion presented to it and by negotiating in bad faith andwith no intention to enter into any final or bindingcollective-bargaining agreement.A. Refusal toBargainRespondent is engaged primarily in printing; as anadjunct to this it also performs bookbinding.It is ownedandmanaged by Irving Eisenberg and Jack Mogel.Respondent has had collective-bargaining agreements witha local of International Typographical Union,AFL-CIO,for some 6 years, and with Local I of AmalgamatedLithographersofAmerica for about 2 years. OnNovember 12, 1968,followinganelectionheldonNovember 1, the Regional Director certified theBookbinders Union as the exclusive collective-bargainingrepresentative of the employees in the following unit-All full time and regular part time bindery employeesemployed by Respondent at its New Hyde Park, NewYork,plant,exclusive of all other employees,guardsand all supervisors as defined in the ActFor some years the Union has had contractual relationswithPrintersLeague Section, Printing Industries ofMetropolitan New York,Inc., ("the Printers'League"),through which many employers in the industry bargainjointly.Respondent was not a member of the PrintersLeague and did not authorize it to bargain on its behalfThe parties met on seven occasions on or about thefollowing dates:19681.November 212End of November3.December 54.December 20181 NLRB No. 68 ARLAND PRINTING CO., INC.47319695First week of January6.Early February'7.April 29AlldiscussionsonbehalfofRespondentwerebyEisenberg,exceptthatonApril29Mogelalsoparticipated.TheUnionwas represented by ArthurGrossman, a vice president and organizer, at meetingsnumbers 1, 2, 5, and 6. It was represented by JosephHellman, its president, at meetings numbers 3, 4 and 7.The bulk of the negotiating for the Union was done byGrossman; as more fully described below, the December 5and April 29 meetings were not really negotiating sessions.However, during several of the sessions where the Unionwas represented by Grossman there were telephoneconversations between Eisenberg and Hellman as well asbetween Grossman and Hellman.The parties agree that at the first meeting, held onNovember 21, Grossman presented to Eisenberg thefollowing documents:1.The 1966-1968 Contract for Book and Job Officesbetween the Union and the Printers League ("the 1966League contract")2.A letter dated August 1968 from the Union "tothe employing Printers, Bookbinders, Lithographersand Finishers of the Greater New York Metropolitanarea employing members of New York Papercuttersand Bookbinders Local Union 119," setting forth in fullchanges in the 1966 League contract which had beenagreedupon between the Union and the PrintersLeague.3.A letter dated September 1968 from the Union tothe same employers correcting some of the wage scalesin the August 1968 letter.The parties also agree that at the early January meetingGrossman delivered to Eisenberg the Union's 1968-1971contractwith the Printers League ("the 1968 Leaguecontract").Grossman testified that at the November 21meeting he also handed Eisenberg a printed form ofagreement intended for non-Printers League employers("the non-League contract"). Eisenberg denied this andtestified that Grossman told him on November 21 that hewouldmail another document to him which he hadneglected to bring, but that he had never done so. NeitherGrossman nor Heller testified that the non-Leaguecontract or any of its provisions was mentioned in any ofthe discussions prior to April 29, the date the negotiationsbroke off; they testified to frequent mention of the LeaguecontractsThe Trial Examiner found Eisenberg's denialconvincing and finds that the non-League contract was notdelivered to Respondent.Except with respect to the seventh meeting, on April29, there is no material dispute as to the nature of thenegotiations with respect to the monetary items. At thefirst few meetings Eisenberg repeatedly expressed fear thatRespondent could not afford the cost of the requestedcontract, and Grossman and Hellman tried to reassurehim that concessions would be made so that Respondentwould have time to make the necessary adjustments. Atthe fourth meeting Hellman went into specific detail as to"major concessions" which the Union would make and'Hellman, the Union's president,testified that there was another meetingabout I week after the sixth meeting but Grossman,who supposedlyrepresented the Union there, testified to only one meeting in FebruaryEisenberg took notesAt the next meeting, in earlyJanuary, the Union made further concessions. It was atthismeeting that Respondent received the 1968 Leaguecontract, and Grossman testified, ". .Ididmeet withMr. Eisenberg the first part of January and that is whereMr. Eisenberg and I really accomplished something aboutrenegotiating the contract ... " Eisenberg requested timeto study the costs involved, and the parties next met inearlyFebruaryAt that time the Union agreed to a6-month delay in the institution of payments to welfareand other funds, and final agreement was thus reached onallmonetary items Grossman and Eisenberg shook handsand Eisenberg acceded to the former's suggestion that theUnion's attorney proceed to draw up a contract. This wasdone and Respondent received the proposed contract, witha request for its execution, at the beginning of March.From time to time in March and in early AprilHellman telephoned Eisenberg to ask when he wouldexecute and return the contract. After pleading first thathe needed time to study the document, then that hislawyer was studying it, then that he or his partner wasgoing on vacation, Eisenberg, in early April, said that hehad finally got round to studying the contract and foundthathe needed some clarification.He made severalappointments to meet Hellman at the )union office butbroke each, without giving notice. On April 17 the Unionfileditscharge,butHellman kept on telephoningEisenberg and finally an appointment was made for April29 at the company office.At the April 29 meeting Eisenberg protested theexpense which resulted from the provision making thecontract retroactive to January I and said that he did not-realize itwould cost so much. Hellman testified thatEisenberg demanded that the retroactivity provision berenegotiated.Eisenbergadmitted that he constantlycomplained about the cost of the contract but explainedthatheconsideredsuchcomplaints"partofmynegotiations"; and he categorically denied saying that hewanted or requested the renegotiation or revision of thewage provisions.Mogel, Respondent's other owner-officer, came in andprotestedagainst the plant-visitation provision of thecontractHe said that the employees could notify theUnion of any contract violations and the Union couldthen telephone for an appointment. Eisenberg made thesame protest and offered to accept a visitation provisionwhich would require union officials to come to the officefirst.He testified that Respondent had certain expensiveprinting equipment, not used in unit work, which it didnotwant outsiders to see in operation, and that theUnion's proposed contract would have justified its officialsin entering the plant even during the night shift, when heandMogel were not present. Hellman said, "You knewthatwhatever was not discussed would be as per thisagreement." Eisenberg said that he was not a member ofthe Printers League and that he objected to the Leaguecontract being part of his contract. Hellman insisted thatthe contract be executed and accused Eisenberg of stallingwhen Eisenberg refused. Hellman said that the Unionwould have to proceed with its charge and left "in a huff."The parties did not thereafter meet.While the parties are in agreement as to the extent oftheiragreement on monetary items, and that theirdiscussions started from the provisions of the Leaguecontracts, they are in sharp disagreement as to the extentto which the nonmonetary provisions of the 1968 Leaguecontract were agreed to. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 1968 League contract was a printed booklet, 3 1/2x 7 inches, containing approximately 125 pages anddivided into a number of separate sections. The first,apparently a basic contract, contained 38 pages plus 21pages of wage scales; the second, entitled "ArbitrationAgreement," contained 4 pages; the third contained 18pages,and set forth the wage scales for what wasdenominated "the 119A Division"; the fourth contained 7pages and set forth the wage scales for the FinishingDivision; the fifth contained 9 pages and set forth thewage scales for the Manifold Division. Each of the fiveforegoing sections was separately executed, some, but notall,by the same signatories. The sixth section in thebooklet consisted of a 29-page vacation-credit schedulewhich was not separately executed.The testimony of both parties was to the effect thattherewas agreement that parts of the League contractwere to be in Respondent's contract, but the record isdevoid of convincing evidence as to exactly what was saidin that connection. Eisenberg testified positively that itwas agreed that all references to the Printers League weretobe eliminated, that the agreement on which he andGrossman shook hands at the February meeting consistedof all the items specifically negotiated plus the provisionsin the League contract booklet with all items pertaining tothePrintersLeagueomitted.Hecommented,"Ninety-nine percent does not pertain to the PrintersLeague section."While 99 percent was a substantialexaggeration, an examination of the booklet discloses thatthe great bulk of the provisions, and especially thosedealing with working conditions in the narrow sense andwages, make no reference to the Printers League. Hellmanand Grossman, on the other hand, testified to at leastthree negotiating sessions, namely the second, the fourth,and the fifth or sixth, at which it was explicitly stated thatexcept for concessions made, the League contract was togovern.As to the first of these occasions Grossmantestified:Isaid toMr. Eisenberg, "All of our otherconditionsinour regular contract are standardthroughout the industry and these would have to beaccepted .. . He says he was primarily interested inwhatever it was going to cost the company for all of thedifferent people and wages and conditions.... Nothingelse was said at this meeting....With respect to the fifth or sixth meeting GrossmantestifiedQ.Was there anything said about the terms andconditions which you did not discuss?A.We did say that all of the terms and conditionswe did not discuss would be part and parcel of thecontract.Q.Who said that?A. Both Mr. Eisenberg and myself.Hellman testified as follows, referring to the meeting ofDecember 20:The words that were said, in many areas, especially inthemonetary areas, we could offer him relief in theinitialcontract with the company. All other provisionswere as per contract. He said he understood because hehas had a chance to study it, but he was still very muchconcerned that he could not afford the contract whichwe had submitted, and he was also afraid, he told me,that regardless what concessions we gave them, hewould still not be able to afford any contract.Hellman also testified:At our December 20 meeting I referred to the materialhe had and that if I specifically stated at that meetingthat he would get the non-League agreement spelledout, or the . . . [Printers] League, specifically, I don'tremember telling him. I do remembertellinghim at theDecember 20 meeting that anything that we could notmake concessions on would be as per the contract thathe had, that we had submitted to him.Neither Grossman nor Hellman testified that there wasanydiscussionwhatsoeverofthetermsofthenonmonetary provisions; the only claim was that theywere accepted by Eisenberg without discussion.Although some sort of agreement was reached thatprovisionsof the 1968 League contract were to beincorporated in Respondent's contract, it is found that theGeneral Counsel has failed to prove by a preponderanceof the credible evidence that the parties had a meeting ofthe minds as to what was to be so incorporated.While the foregoing finding is sufficient to dispose ofthe allegation thatRespondent refused to execute acontract agreed upon, it should be pointed out that thecontract submitted by the Union which the Respondentrefusedtoexecutealsoincludedprovisionsneithermentioned in the negotiations nor included in the 1968League contract.' It eliminated the provisions of theLeague contract for settlement of disputes and arbitrationand substituted other provisions half as long and providingfor arbitration through the New York State Board ofMediationinlieuoftheAmericanArbitrationAssociation. It gave the Union a clear and simple right toenter upon and visit Respondent's premises, unconditionedas to the presence of any representative of management,whereas the corresponding provision in the Leaguecontractwasvagueand,inanyevent,explicitlycontemplatedmanagement'spresence.The proposedcontract provided for the automatic incorporation thereinof any change in wages, hours, or other conditionsthereafter agreed to by the League and the Union, orimposed by arbitration under the League contract, andprovided that upon its expiration Respondent would enterintoa contract providing "wages,hours,and otherconditions" in all respects identical to those prevailingbetween the Union and the Printers League. It containedamerger clause and a nonsubcontracting clause notcontained in the League contract. The struck-work clauseof the submitted contract omitted the words, potentially ofmaterial advantage to Respondent, "other than normalaccountwork," contained in the league contract. Thesubmittedcontractalsomodifiedsomemonetaryprovisions which had been negotiated, providing that notitsprovisions, but those of the League contract, wouldapply to employees hired after its execution with respecttohours, jury-duty pay, the Columbus Day holiday,vacations, and overtime Eisenberg testified that none ofthe foregoing deviations from the League contract or thenegotiated concessions were agreed to by him, and theUnion has made no claim that they were at any timediscussed with Respondent.'Most of these itemswereincluded in the non-League contract which,however, it has been found was not delivered to RespondentThe TrialExaminer would reach the same result in this case even if the non-Leaguecontract had been delivered to Respondent The General Counsel adducedevidence only that it had been delivered,none that the non-League contractor any of its provisions had been discussed. Grossman's testimony as to theincorporation in the proposed contract of provisions which were not ARLAND PRINTINGCO., INC.It is found that Respondent did not refuse to sign awritten agreement with the Union embodying terms orconditions of employment agreed upon.There remains for consideration the allegation thatRespondent negotiated in bad faith, and with no intentionto enter into any final or binding collective-bargainingagreement with the Union.The fact that the Union submitted a contractcontainingprovisionsnotnegotiateddidnot relieveRespondent of its statutory duty to bargain in good faith.Some sort of understanding was reached to incorporate inthe contract nonmonetary provisions prevalent in theindustry, and the unnegotiated provisions submitted byRespondent,were for the most part what the Unioncustomarily agreed upon with non-League employers andwere copied from the non-League agreementMoreoverthe evidence warrants the inference that Grossman andHellman assumed, albeit mistakenly, that Eisenberg hadhad the non-League agreement to study along with theother documents. The Trial Examiner therefore finds thattheUnion did not act in bad faith in submitting theproposed contract to EisenbergWhile it has been found that Respondent was within itsrights in refusing to sign the submitted contract, it wasnotwithin its rights in being dilatory in making itsposition known to the Union As a minimum, Respondentfailed to comply with its obligation, set forth in Section8(d) of the Act, "to meet at reasonable times." Businessneedsmust,ofcourse,beassessedinweighingRespondent's conduct, but they cannot be pleaded as anexcuse for postponing unreasonably the obligation to meetandnegotiatewiththeemployees'bargainingrepresentative.Takingintoconsiderationallthecircumstancesdisclosedby the record, including thepressing nature of its customers' requirements, the smallsize of its management, and the complicated nature of thesubmitted contract and of the documents used as workingpapers,a 2-month delay in negotiations already inprogress for over 3 months and concerning a unit of onlysevenemployees,wasanunreasonabletimeforRespondent to take to inform the Union that the proposedcontract was not acceptable and that further negotiationswere required. Plainly, apart from the question of itsintent, discussed below, Respondent "failed to display thedegreeofdiligence that proper performance of itsbargaining obligations required." See"M" System, Inc ,MobileHome DivisionMid-StatesCorporation,129NLRB 526, 529;' see alsoThe' Little Rock Downtowner,Inc,145 NLRB 1286, 1306, enfd 341 F.2d 1020 (C.A 8);seealsoB F Diamond Construction Company,163NLRB 161, 174. Even assuming that Respondent acted ingood faith, therefore, it is found that its delay in takingand stating a position as to the proposed contract was inviolation of Section 8(a)(5) of the Act.The Trial Examiner has concluded, however, thatRespondent was not acting in good faith Respondentreceived the proposed contract at the beginning of Marchbut did not reject it until April 29. Eisenberg insisted,first,on having time to study the contract; but he alsoinsistedon postponing such study until after, first hispartner, and then he, took a vacation. He then insisted ontime to allow his lawyer to study the contract. It must beinferred that when he finally made an appointment tomeetHellman at the union office, he had read thediscussed refer to provisions of the League contract, not the non-Leaguecontract,and Hellman testified that he did not recall which contract wasmentioned475contract sufficiently to realize that it included provisionswhich he did not intend to accept. He concealed this factfrom the Union, however, and proceeded to make and,without notice, break several appointments. At the sametime he lulled the Union into allowing time to go bywithoutacollectivecontractbyindicatingthatRespondent was merely seeking "clarification." It wasonlywhen the Union filed the charge and pursuedEisenberg to his own office that it was able to extract areplywhich disclosed that Respondent was not seekingclarification but was rejecting the contract.It is found that, commencing on or about March 1,1969, Respondent in bad faith unduly delayed negotiationswith the intention of impeding the reaching of a final orbindingcollective-bargainingagreementandthatRespondent thereby violated Section 8(a)(5) of the Act.B Interference, Restraint,and Coercion,DiscriminationBoar, an employee, testified as follows: Just before theNovember 1 election Eisenberg approached him and saidthat if the Union came in, Boar would be the first one outof a job. He askedBoarwhy he listened to the girls andsaid that eventually he would get rid of them He said thatif it was a question of money, Boar should have gone toEisenberg. Eisenberg's denial of parts of this testimonywas unconvincing and the Trial Examiner has creditedBoar. However, the statement that Boar would be the firstto lose his job, especially in view of the Union's policy ofclassifying the various jobs as male or female, would seemto refer to union action rather than action by Respondentand was thus a prediction and not coercive AlthoughEisenberg's statements implied that he considered thewomen responsible for bringing in the Union, hisstatement that Respondent would eventually get rid of thegirlsdid not necessarily imply that that was the reason hewould get rid of them. It is found that the remarkstestified to by Boar were not violative of the Act.Szostak started working for Respondent on May 2,1967.She was one of the four employees who signedunion cards, and the fact that she favored having a unionwas known to management. On January 3, 1969, she wastemporarily laid off for lack of work. SubsequentlyRespondent called her in for work on infrequentoccasions. In the first week of February, when she calledto say that she thought it was time that she came back,Eisenberg told her that he had no work for her and hesuggested that she speak to Grossman about a job. Shewas then removed from Respondent's payroll. Szostaktestified, and Eisenberg denied, that he also said on thatoccasion, "You asked for this . . if you didn't join theUnion you would still be working. Now I have no workfor you. Get Mr. Grossman to get you a job ...." TheTrialExaminer found Szostak's testimony as to thisconversation unconvincing and finds that the GeneralCounsel has failed to prove by a preponderance of theevidence that Eisenberg made the statements in question.Eisenberg testified thatSzostakwas an efficientemployee and that he laid her off because her work hadbeen discontinued.A considerable amount of testimony was taken on theissue of what Szostak's work consisted of and how muchof it was still being done after her termination and bywhom. Respondent kept no records of how much time wasspent by each employee on any particular assignment, andthe testimony adduced therefore consisted of estimates by 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses none of whom seemed impartial. The followingfacts, however, emerge with sufficient clarity. Szostak'sprimary work, which took the bulk of her time, consistedof (a) collating pages for calendars; (b) "insertingsignatures," a procedure of assembling sheets in groups insuch fashion that the several book or pamphlet pagesprinted on each sheet would appear in proper order whenthe sheets were ultimately folded, cut and bound; and (c)hand-feeding the "signatures" so assembled onto arevolving chain on the gang stitcher In October orNovember 1968 Respondent installed a new bindingmachine, referred to in the record as the McCain, whichautomaticallyperformedtheinsertingandfeedingoperationswhich Szostak had performed.' In additionRespondent failed to obtain a contract to print 1970calendars, a job which would normally have been donethroughout most, if not all, of 1969.' With the installationof the McCain and the loss of the calendar job at least 80percent, and more probably 90 percent, of Szostak's workwas no longer available.' The remaining work thatSzostak had done consisted of collating items other thancalendars, operating a drill press and a hand-stitchingmachine, and work on journals, chance books, pads andplastic bindings.Some of these tasks came up irregularlyand were performed by whoever happened to be available,includingmembersofmanagementOtherswereperformed for the most part by two part-time employeesof longer service than Szostak.Eisenberg testifiedcredibly that these various tasks were assigned to Szostakprimarily as "fill-in" work, i.e., when there was nothingelse for her to do, or when it was too late in the day for itto be worthwhile for her to start on another job in herregular assignment, or, on occasion, to relieve her fromthe strain and monotony of the calendar work, which wastrying.After terminating Szostak Respondent hired aman, and then his replacement, who at times performedsome of these miscellaneous tasks, and the GeneralCounsel adduced evidence to the effect that various otheremployees also were seen doing "Szostak's work."Thenewly hired men went out with the truckdriver and helpedat the plant in the handling of skids, cartons and doingother heavy work.There is no credible evidence that thenewly hired employees or other employees did anysubstantialamount of the work that had made upSzostak's primary job, or that Szostak was in any sense ofthe word replaced. It is found that Respondent terminatedSzostak for economic reasons and not to discouragemembership in the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIt isfound that the activities of Respondent set forthabove in section III, occurring in connection with its'The machine could feedfour booksectionsby theautomatic process Italso had two stations for hand feeding,but these were not used oftenenoughto affectthe conclusions here reached'The recordshows that work on 1969 calendars petered out in aboutNovember 1969 and tha! normally calendar work on a given year'scalendar was done during the previous calendaryear. Althoughthe recordisnot clear as to how early in such previous year the work customarilybegan,Szostak testified,referring to calendarwork, "This runs yearlyfrom one year to the next continually "'Eisenberg testified that those three tasks constituted 95 to 99 percent ofSzostak's work,and Szostak testified to the same effect during the GeneralCounsel'scaseOn rebuttalshe supported Troccolt,a witness for theGeneral Counsel,who testifiedthat the above taskstook up 75 to 80percent of Szostak's timeoperations described in section I, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYAs it has been found that Respondent has engaged incertain unfair labor practices, it is recommended that theBoard issue the Recommended Order set forth belowrequiring it to cease and desist from said unfair laborpractices and to take certain affirmative action which willeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact and ofthe entire record in this case, the Trial Examiner makesthe following:CONCLUSIONS OF LAW1.Respondent, Arland Printing Co., Inc., is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.3.New York Paper Cutters and Bookbinders Union,No. 119, International Brotherhood of Bookbinders,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.4.All full-time and regular part-time bindery employeesemployed by Respondentat itsNew Hyde Park, NewYork,plant,exclusiveof guards and of all otheremployees, and of all supervisors as defined in Section2(11) of the National Labor Relations Act, as amended,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.5.At all times since November 1, 1968, the Union hasbeen, and it still is, the exclusive representative of all theemployees in the appropriate unit for the purpose ofcollective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, within themeaning ofSection 9(a) of theAct.6 By refusing to bargain collectively with the Union astheexclusiverepresentativeof all employees in theappropriateunit,Respondenthasengaged,and isengaging, in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7.By interferingwith,restrainingand coercingemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.8.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act9.Respondent did not engage in an unfair laborpractice by refusing to execute the agreement submitted toitby the Union on or about March 1, 1969.10.Respondent did not engage in an unfair laborpracticeby laying off and refusing to reinstate AnnSzostakRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,and pursuant to Section 10(c) of the National Labor ARLAND PRINTING CO., INC.477Relations Act, as amended,Respondent,Arland PrintingCo., Inc.,its officers,agents, successors and assigns,shall.1.Cease and desist from-(a) Failing or refusing to meet withNew York PaperCutters'and Bookbinders'Union No 119,InternationalBrotherhood of Bookbinders,AFL-CIO,at reasonabletimes and to confer with it in good faith with respect towages,hours,andothertermsand conditions ofemployment of the employees in the appropriate unit, orthe negotiation of an agreement,or any question arisingthereunder,or the execution of a written contractincorporating any agreement reached if so requested. Theappropriate unit is.All full-time and regular part-time bindery employeesemployed by Arland PrintingCo., Inc.,at itsNewHyde Park,New York,plant,exclusive of all otheremployees,guards and all supervisors as defined in theAct.(b) In any other manner failing or refusing to bargaincollectivelywith the Union as the collective-bargainingrepresentative of its employees in the appropriate unit.(c)Inany like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rights guaranteedin Section7 of the Act.2.Takethe following affirmative action which, it isfound,will effectuate the policiesof the Act:(a)Upon request,promptlymeet with,and bargaincollectivelywith,theUnion as the collective-bargainingrepresentative of the employees in the appropriate unit,and, if an understanding is reached,embody suchunderstanding in a signed agreement.(b) Post at its office and place of business located inNew Hyde Park,New York,copies of the attached noticemarked"Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 29, afterbeing duly signed by its representative, shall be postedimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter in conspicuous places,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken toensure that said notices are not altered, defaced orcovered by any other material(c)Notify said Regional Director for Region 29, inwriting,within20days from the receipt of thisRecommended Order, what steps Respondent has taken tocomply herewith.'IT IS ALSO RECOMMENDED that the Complaint bedismissed insofar as it alleges unfair labor practices notspecifically found in this DecisionDatedByNOTICE TOEMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL, upon request, promptly meet with, andbargain collectively with, New York Paper Cutters' andBookbinders'UnionNo.119,InternationalBrotherhood of Bookbinders, AFL-CIO, with respect tothewages, hours and other terms and conditions ofemployment of our employees in the appropriate unitand, if an understanding is reached, embody suchunderstanding in a signed agreement The appropriateunit is:All full-time and regular part-time bindery employeesemployed by us at our New Hyde Park plant,exclusiveof all other employees, guards and allsupervisors as defined in the Act.'In the event no exceptions are filedas provided by Section 102 46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall,asprovidedinSection102 48of the Rules and Regulations,automatically become the findings, conclusions,decision and order of theBoard,and all objections thereto shall be deemedwaived for all purposesIn the event that the Board'sOrderis enforced by a judgmentof a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the NationalLabor RelationsBoard"shall be changed to read"Postedpursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe National Labor Relations Board "'in the event that this RecommendedOrder is adoptedby the Board,this provision shall be modified to read"Notify saidRegional Director forRegion 29,inwriting,within10 days fromthe date of thisOrder, whatsteps Respondent has takento complyherewith "APPENDIXARLAND PRINTING CO.,INC.(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice,Fourth Floor,16Court Street,Brooklyn,New York11201, Telephone 212-596-3535.